DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The preliminary amendment submitted on 01/07/2020 is acknowledged. This action is in reply to the application filed on 01/07/2020.  Claims 1-14 are currently pending and have been examined.

Claim Objections
Claim 2 is objected to because of the following informalities:  the limitation in claim 2 “the first torque swings the connection device in a second rotation direction oppose to the first rotation direction” should read as “the first torque swings the connection device in a second rotation directionopposite to the first rotation direction”.  Appropriate correction is required.

Claim Interpretation
	Note: Whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US Patent No. 8,435,359) in view of Ding et al (US Patent No. 10,602,902), hereinafter referred to as Chao and Ding, respectively.
	Regarding claim 1 (Original), Chao discloses in figure 2, a cleaning machine (1100) for cleaning particles on a plate member (col 4, lines 46-49), the cleaning machine (1100) comprising: 
	a first cleaning device (right 1120 and col 5, lines 4-5 showing there are two cleaning wheels 1120 and are also shown as W1 and W2) rotatable on the plate member (col 5, lines 17-21); 
	a second cleaning device (left 1120 also shown as W2) rotatable on the plate member (col 5, lines 17-21); 
	a driving module (col 6, lines 54-63, 1180), connected to the first cleaning device (1180 connects to the right 1120) and the second cleaning device (1180 connects to the left 112), and used for driving the first cleaning device and the second cleaning device to rotate at least one of the first cleaning device and the second cleaning device (col 6, lines 54-63); 
	a spraying module (1170) for spraying liquid (col 6, lines 15-20); and 
	a control system (1130), coupled to the driving module (1180), and used for controlling operations of the driving module (col 4, lines 43-58, 1130 is coupled to 1180). 
	Chao does not explicitly control the control system coupled to the spray module and used for controlling operations of the spray module.
	Ding teaches in figure 2, a cleaning machine (12) comprising: 
	at least one cleaning device (26); 
	a driving module (28), connected to the at least one cleaning device (col 3, lines 14-33, 28 is connected to 26), and used for driving the at least one cleaning device to rotate at least one of the at least one cleaning device (col 3, lines 14-33, 28 rotates 26); 
	a spraying module (42) for spraying liquid (col 3, lines 55-67, 46 is a spray tip); and 
	a control system (col 4, lines 15-16 and claim 13), coupled to the spraying module (claim 13), and used for controlling operations of the spraying module (claim 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao with the teachings of Ding to incorporate the control system to be connected to the spray module because this allows the user to apply liquid to the surface without having to directly apply liquid by hand (col 1, lines 13-43, summarized).
	Regarding claim 2 (Original), Chao as modified further discloses the cleaning machine according to claim 1, wherein: the driving module (1180) comprises a connection device (1100a) connected between the first cleaning device and the second cleaning device (1100a connects between each 1120), the driving module (1180) drives the first cleaning device (right 1180 also shown as W1) and the second cleaning device (left 1180 also shown as W2) in a first period (fig 4, time to rotate d1), so that the second cleaning device (W2) is rotated in a first rotation direction (fig 4, d1) to generate a first torque (fig 4, T1), the first torque (T1) swings the connection device (1100a) in a second rotation direction (d2) opposite to the first rotation direction (d2 is opposite d1, figure 4 and col 9, line 58 – col 10, line 3).
	Regarding claim 3 (Original), Chao as modified further discloses the cleaning machine according to claim 1, further comprising a housing (fig 1, 1100a) for accommodating the driving module (1180) and the control system (1130), wherein the housing (1100a) is connected to the first cleaning device (right 1180) and the second cleaning device (left 1180), and the housing (1100a) is connected to the spraying module (1170 is connected to 1100a).
	Regarding claim 14 (Original), Chao as modified further discloses the cleaning machine according to claim 2, wherein the connection device (1100a) is a machine base (1100a is the base that houses and connects 1120).
	Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US Patent No. 8,435,359) in view of Ding et al (US Patent No. 10,602,902), as applied to claim 3, and in further view of Sun-Yong et al (Korean Patent No. KR200148059), hereinafter referred to as Chao, Ding, and Sun-Yong, respectively.
	Regarding claim 4 (Original), Chao as modified further discloses the cleaning machine according to claim 3, the spraying module (1170) further comprising a liquid drainage port (1172) for spraying the liquid (col 6, line 11).
	Chao as modified does not explicitly disclose the spraying module further comprising a liquid tank for storing the liquid; and a liquid pumping unit for generating driving power to discharge the liquid from the liquid drainage port.
	Sun-Yong teaches in figure 3, a cleaning machine (10) for cleaning particles on a flat surface (10 operates on a flat surface), the cleaning machine (10) comprising: 
	at least one cleaning device (40 and 50 combined make the cleaning device) rotatable on the flat surface (40 rotates 50 on the flat surface);  
	a driving module (16), connected to the at least one cleaning device (16 is coupled to 40), and used for driving the at least one cleaning device to rotate at least one of the at least one cleaning device (16 rotates 40 which rotates 50); and
	a steam generating spraying module (20) for spraying liquid (page 2, par [12]); 
	wherein the spraying module (20) comprises: a liquid tank (21) for storing the liquid (page 2, 21); a liquid drainage port (30) for spraying the liquid (page 2, 30); and a liquid pumping unit (page 2, par [12]) for generating driving power to discharge the liquid from the liquid drainage port (page 2, par [12]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chao with the teachings of Sun-Yong to incorporate the steam generating spray module comprising the liquid tank, the nozzle, and a pump to discharge the liquid from the nozzle because the steam allows for the flat surface to become more clean (page 2, paragraphs [2-4], summarized).
	Regarding claim 5 (Original), Chao as modified further discloses the cleaning machine according to claim 4, wherein an angle between a direction of a normal of the liquid drainage port of the spraying module and a direction parallel to a bottom surface of the spraying module ranges from 0 to 90 degrees (1172 is at an angle between horizontal and vertical and thus anticipates the range).
	Regarding claim 6 (Original), Chao as modified further discloses the cleaning machine according to claim 4, wherein: the spraying module (fig 1, 1170) is disposed on the second cleaning device (fig 1, 1170 is disposed on both the first and second cleaning devices 1120); and a spraying direction of the spraying module (1170) contains a swing path of the second cleaning device (figs 1 and 4, showing that 1170 is in the swing path of W2).
	Regarding claim 7 (Currently Amended), Chao as modified further discloses the cleaning machine according to claim 4, wherein at least one portion of a spraying period of the spraying module overlaps with a swing period of the second cleaning device (Ding, col 5, lines 21-26, teachings that the control of the spraying can happen simultaneously as the movement).
	Regarding claim 8 (Currently Amended), Chao as modified further discloses the cleaning machine according to claim 4, wherein the spraying module (fig 1, 1170) is disposed on one end of the cleaning machine (fig 1, 1170 is on the end of 1100).
	Regarding claim 9 (Original), Chao as modified further discloses the cleaning machine according to claim 4, wherein: the spraying module (1170) comprises a column (1172 has a column), and the liquid drainage port (opening of 1172) is disposed on the column (1172) and exposed from the housing (1172 is exposed from 1100); the housing (fig 1, 1100) is defined by a long-axis direction of the housing and a short-axis direction of the housing perpendicular to the long-axis direction of the housing (1100 has a long and short axis); and an angle between a long-axis direction of the column of the column and the short-axis direction of the housing ranges from 0 to 90 degrees (fig 1, 1172 is angled between the long axis and the short axis at about 45 degrees, which anticipates the range).
	Regarding claim 10 (Original), Chao as modified further discloses the cleaning machine according to claim 4, wherein the liquid pumping unit (Sun-Yong, page 2, par [12], the pump) comprises an ultrasonic vibrating piece (24), and the liquid drainage port (30) is disposed on the ultrasonic vibrating piece (30 is disposed on 24 via intermediate members).
	Regarding claim 11 (Original), Chao as modified further discloses the cleaning machine according to claim 4, wherein the spraying module (1170) further comprises: a liquid inlet port (Sun-Yong, fig 3, 22) disposed on the liquid tank (21); and a cover (23) configured to cover the liquid inlet port (22), wherein the cover (23) is formed with a separation part (fig 3, 23 separates from 22).
	Regarding claim 12 (Original), Chao as modified further discloses the cleaning machine according to claim 11, wherein: the liquid tank (Sun-Yong, fig 3, 21) defines a storage space (21 has a storage space) and a pressure relief hole (25), and the liquid inlet port (22) is disposed on the liquid tank (22 is on 21); the storage space stores the liquid (21 holds liquid); the liquid inlet port (22) communicates with the storage space (22 opens to 21); a protrusion of the cover (23 has a protrusion that connects to 22 and 21) can be plugged into the liquid inlet port (22) to prevent the liquid from leaking out (23 prevents liquid from leaking from 22); and the pressure relief hole (25) communicates with the storage space (21), wherein in a process when the protrusion of the cover is plugged into the liquid inlet port, the storage space communicates with an external environment through the pressure relief hole (when 23 is off, 25 is not covered by 23), wherein after the cover has been completely installed, the pressure relief hole is covered by the cover to prevent the liquid from leaking out of the pressure relief hole (fig 3, when 23 is on, 25 is covered by 23).
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chao (US Patent No. 8,435,359) in view of Ding et al (US Patent No. 10,602,902), as applied to claim 2, and in further view of Chao (US Patent No. 9,084,519), hereinafter referred to as Chao, Ding, and Chao 2, respectively.
	Regarding claim 13 (Original), Chao as modified discloses the elements of the claimed invention as stated above in claim 2, but does not explicitly disclose a compressor module, wherein: the first cleaning device and the plate member define a first space, the second cleaning device and the plate member define a second space, the compressor module is communicated with the first space and the second space and pumps air from the first space and the second space, so that each of the first space and the second space forms a negative pressure, and the cleaning machine is sucked onto the plate member.
	Chao 2 discloses a cleaning machine (100) for cleaning particles on a plate member (900), the cleaning machine (100) comprising: 
	a first cleaning device (111) rotatable on the plate member (111 rotates on 900); 
	a second cleaning device (112) rotatable on the plate member (1112 rotates on 900); 
	a driving module (120), connected to the first cleaning device and the second cleaning device (col 4, lines 18-35, 120 is connected to 111 and 112), and used for driving the first cleaning device and the second cleaning device to rotate at least one of the first cleaning device and the second cleaning device (col 4, lines 18-35, 120 rotates and drives 111 and 112); 
	a compressor module (130); and 
	a control system (140), coupled to the pump module (130) and the driving module (120), and used for controlling operations of the pump module and the driving module (fig 6b, showing 130 is connected to 140);
	wherein: the first cleaning device (111) and the plate member (900) define a first space (113), the second cleaning device (112) and the plate member (900) define a second space (114), the compressor module (130) is communicated with the first space and the second space (col 4, lines 36-52) and pumps air from the first space and the second space (col 4, lines 36-52), so that each of the first space and the second space forms a negative pressure, and the cleaning machine is sucked onto the plate member (col 4, lines 36-39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chao with the teachings of Chao 2 to incorporate the compressor module because the compressor module allows the device to adhere to the window and this keeps the working area safe by keeping the tools from dropping (col 1, lines 10-32, summarized).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luo (US Patent No. 10,750,919) teaches a cleaning machine with a rotational path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723